Filed 10/5/17; Modified and Certified for Pub. 11/2/17 (order attached)




             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                    THIRD APPELLATE DISTRICT
                                                 (Sacramento)
                                                        ----




TAMMY FERNANDES,                                                                 C080264

                 Plaintiff and Respondent,                                (Super. Ct. No. 34-2013-
                                                                          00146694-CU-BC-GDS)
        v.

RAJ SINGH et al.,

                 Defendants and Appellants.




        Tammy Fernandes successfully sued vexatious litigant Raj Singh and his wife
Kiran Rawat individually and as trustees of the Sita Ram--or “Sitaram”--Trust (Trust), for
wrongful eviction and related claims. She obtained an award of compensatory and
punitive damages, as well as costs and attorney fees. All defendants filed a joint notice of




                                                         1
appeal through counsel. While Rawat and the Trust remain represented by counsel on
appeal, Singh now represents himself.1
          On appeal, Rawat claims error in the trial court’s denial of her motion to vacate
the judgment based on lack of service, and attacks the punitive damage award. Singh
also challenges the punitive damage award, disputes service on Rawat, and contends
the attorney fee award was excessive. Finding no merit in defendants’ claims, we shall
affirm.
                                      BACKGROUND
          On June 17, 2013, Fernandes sued Singh and Rawat, both as individuals and as
trustees of the Trust, alleging (among other theories) breach of the warranty of
habitability, conversion of personal property, and wrongful eviction. The lawsuit
followed three unlawful detainer complaints filed by defendants after Fernandes
exercised her right to complain about the substandard conditions of her rental unit.
          Former attorney Oliver filed an answer “for Defendants,” denying the allegations
and raising the affirmative defense that Fernandes breached the rental agreement. He
also filed a cross-complaint “for Defendants,” purportedly in the name of “Raj Singh, on
behalf of himself and all others similarly situated.”2



1 Singh’s vexatious litigant status is explained in Singh v. Lipworth (2014) 227
Cal. App. 4th 813 (Singh). (See also Singh v. Lipworth (2005) 132 Cal. App. 4th 40.)
Singh’s former attorney, Keith Oliver, mentioned again post, was later disbarred, in part
for failing to pay the sanctions we ordered for filing a frivolous appeal in Singh. (See In
re Oliver, State Bar Court No. 14-O-03153 (Sep. 9, 2015) p. 6.)
2 Although these pleadings are captioned as by Oliver, and purportedly signed by him,
the contents do not appear to have been written by an attorney, suggesting that, as in the
Singh case, he may have acted as a “ ‘puppet’ ” for Singh. (See Singh, supra, 227
Cal.App.4th at pp. 823-824 [“Similar allegations [of puppetry] were made in two
unrelated appeals, County of Sacramento v. Rawat (Feb. 24, 2014, C075383) and County
of Sacramento v. Rawat (Feb. 24, 2014, C075384) (both subsequently dismissed), in
which Oliver was also purportedly representing Singh. In response . . . this court sent a

                                              2
       On January 23, 2014, Singh substituted himself in propria persona. He then began
to file various bizarre pleadings.
       Trial on Liability3
       The trial court’s March 26, 2015 statement of decision found as follows.
       Singh held himself out as the owner of the property when he rented it to Fernandes
in 2010, although the property was not habitable. On November 12, 2010, Singh filed an
unlawful detainer action against her by using a false name to evade the prefiling
requirements of the vexatious litigant statutes. That case was dismissed for
“nonappearance of the parties, though Singh, accompanied by attorney Paul Hoff, was
present when the case was called for trial.” On September 20, 2011, Singh filed a second
unlawful detainer action via counsel Hoff, naming the Trust as plaintiff and identifying
himself as the landlord. Fernandes prevailed and obtained a conditional judgment
reducing her rent and ordering the Trust to repair the premises. “Singh was present at
this hearing as the agent for the trust, accompanied by attorney Hoff.” At a
November 21, 2011 progress hearing on the repairs, no repairs had been undertaken or
completed. On that date, Hoff dropped out of the case, and Singh unsuccessfully moved
to dismiss it.
       On April 11, 2012, Singh filed a third unlawful detainer action against Fernandes,
listing himself and Rawat as a trustee for the Trust. He falsely stated an amount of
unpaid rent (disregarding the conditional judgment), filed a fraudulent proof of service,
took her default, obtained an eviction order, had the sheriff evict her, and then changed


letter to the State Bar referring the matter for investigation”].) The trial court first
charitably described the cross-complaint as “an unstructured pleading,” but later found it
to be “unintelligible and self-contradictory and as such . . . frivolous.”


3 The record on appeal does not contain all case documents. “To the extent the record is
incomplete, we construe it against [the appellants].” (Sutter Health Uninsured Pricing
Cases (2009) 171 Cal. App. 4th 495, 498.) Nor is there a transcript of the liability trial.

                                             3
the locks. Fernandes returned home after working a graveyard shift as a waitress at a
Denny’s restaurant to find herself locked out, with deputies barring her entrance, so she
could not “retrieve even her most rudimentary belongings” including “necessities of life,
like food and clothing.” She had nowhere to live, stayed with friends, and struggled to
keep her job.
       On April 30, 2013, a County of Sacramento code officer inspected the property at
the request of subsequent tenants, and found “the very same defects present when
Fernandes” was living there, and noted that Singh refused to make repairs and tried to
serve a three-day notice to quit on the current occupants, misstating the date.
       Singh never complied with a court order to return the property Fernandes had left
in her unit, although she found some of her property in a trash can. The estimated value
of the missing property was nearly $21,000. Her ordeal at Singh’s hands caused
Fernandes “great emotional distress.”
       The trial court found “Singh rented uninhabitable premises to Fernandes at an
exorbitant rental rate and then retaliated against her when she complained about the
uninhabitable conditions. His conduct is utterly indefensible.” The total award for
compensatory damages was $87,894.
       The trial court found four retaliatory acts: the three unlawful detainer actions, plus
the repeated demands for payment of rent despite the conditional judgment in favor of
Fernandes. The statutory penalty was $2,000 per act, or $8,000. (See Civ. Code,
§ 1942.5, subd. (f)(2).) By clear and convincing evidence, the trial court found Singh
acted with oppression, fraud or malice, both actual and implied, based on his “despicable
conduct . . . with a willful and conscious disregard of the rights or safety of Fernandes.
Moreover, clear and convincing evidence establishes that defendant Kiran Rawat, who is




                                              4
in default for non-appearance at trial and the Sitaram Trust ratified and approved the
malicious, fraudulent and oppressive conduct of defendant Singh.” 4
       The statement of decision then provides “this court must consider the net worth of
the defendants in assessing an appropriate punitive damage award. Accordingly, Raj
Singh, Kiran Rawat and the Sitaram Trust are ordered to appear and present evidence of
(1) profits gained from the rental of the premises to Fernandes; 2) their financial
condition, to include evidence of income, assets, liabilities and net worth. Failure to
comply with this order will be deemed a waiver of the right to contest the amount of
punitive damages thereafter awarded.” (Italics added.) All parties were ordered to
appear at a hearing on April 3, 2015.
       Punitive Damages Hearing
       At the April 3, 2015 hearing on punitive damages, Rawat did not appear. Singh
had filed a “reply” to the statement of decision, but it did not explain his financial
condition or list his properties; instead it objected that it was a plaintiff’s burden to prove
financial condition. Singh also claimed he had suffered financial harm and was entitled
to damages of over $200,000, as well as sanctions of $1,000,000.
       Counsel for Fernandes filed a declaration in support of punitive damages, detailing
his search of property records, showing the Trust held property in the Sacramento area of
a total sale value of over $341,000, and Rawat held property of a total sale value of over
$1,383,000, but that it was impossible to ascertain Singh’s own holdings, due to his
common name. This declaration was not rebutted.
       At the hearing, the trial court asked Singh if he would produce his financial
information, and Singh declined, claiming there were “lawsuits pending with IRS” and



4 Contrary to an alternative assumption by Fernandes, the trial court’s usage of “default”
in this particular passage did not mean a default judgment was entered, it merely meant
that Rawat did not appear at the trial.

                                               5
claiming not to own any property. He claimed to be unemployed. He never explained
what happened to the money he received from Fernandes.
       In a “final” statement of decision, the trial court ruled that the failure of each
defendant to comply with the order regarding financial condition barred any objection to
an award of punitive damages. The court found:

              “Clear and convincing evidence therefore establishes that Singh, Rawat and
       the Sitaram Trust owned, managed and controlled the subject property . . . and in
       so doing, engaged in conduct that was intentional, malicious, fraudulent and
       oppressive. The evidence likewise establishes their actions were part of a
       continuing course of misconduct and a method of doing business rather than an
       isolated incident, because the persons who succeeded Fernandes as tenants were
       subjected to the same or similar oppressive tactics.

              “In consideration of the evidence of financial condition of the defendants,
       the extreme reprehensibility of their conduct and the extent of the harm inflicted
       on plaintiff, punitive damages are awarded in the amount of $350,000.”
       Post-Punitive Damages Trial Motions
       Singh moved to modify the ruling, in part alleging that Rawat was never served.
In reply, Fernandes in part relied on a proof of service on Rawat, the answer filed by
Oliver on behalf of “Defendants,” and Rawat’s verified response to standard
interrogatories.
       The trial court denied Singh’s motion on May 22, 2015, and filed a formal
judgment on that same day, awarding Fernandes $87,894 in compensatory damages and
$350,000 in punitive damages, plus costs, prejudgment interest, and attorney fees. 5
       Singh filed another motion, confusingly captioned and structured, but in essence
seeking to change the judgment. This was later denied.




5 Although not explicitly stated in the judgment, it appears the $8,000 in statutory
penalties was deemed to be subsumed within the total punitive damage award.

                                               6
       Rawat and the Trust moved to set aside the “ruling” alleging Rawat was “surprised
to know that there is a judgment against me and against Sitaram Trust in this case.”
Rawat claimed Oliver abandoned her, “never even informed Kiran Rawat and Sitaram
Trust about this case,” and she had not been served with any documents in the case.
Rawat declared Singh “never even informed me all the facts in this case” and “never
asked my approval to do anything in this case.” Rawat did not, however, declare that she
did not know about the case.
       Later, and represented by counsel, Rawat, individually and in her capacity as a
trustee of the Trust, filed a formal motion to vacate the judgment as “void” due to lack of
service. In support, Rawat filed a new declaration alleging she was the only trustee of the
Trust; the facts stated in the proof of service (at the Sacramento County courthouse) were
not correct because she was never served at any point; she was never “mailed any
information about this case”; she first learned of this case from Singh on June 10, 2015,
after the adverse judgment; and she had been “legally separated” from Singh since 2005
(thereby conceding she was still married to him). Rawat also alleged that Singh had no
authority to accept service for the trust, she had never hired Oliver to represent the Trust
(but she did not explicitly declare that she had not hired Oliver to represent her), she had
not executed any documents in the case, and she “never had any conversations about the
litigation” with Oliver. No documents corroborating her alleged legal separation from
Singh were provided.
       In opposition, Fernandes again relied on the proof of service, the answer, and
Rawat’s discovery responses, to show she had been served and had appeared. As for the
claim of abandonment, Fernandes contended that may cause liability for Oliver, but did
not deprive the court of jurisdiction over Rawat.
       In reply, Rawat filed another declaration alleging in part that she never signed the
discovery verification and had had no knowledge of it, and she had never hired Oliver to



                                              7
represent her or the Trust. She later filed another declaration, avowing that she had been
at work at Mercy General Hospital at the time she was allegedly served.
       At the hearing on the motion to vacate filed by Rawat and the Trust, counsel
argued the presumption arising from the filed proof of service was rebutted by Rawat’s
denial that she was served, that she never hired attorney Oliver, that she did not sign any
discovery documents filed by Oliver, and that she was unaware of any such documents.
       The trial court denied the motion to vacate the judgment and granted a motion for
attorney fees of $21,595, and costs of $1,310, that had been opposed by Singh. The court
found Rawat had not rebutted the presumption of proper service, finding that her
declarations denying service were “unpersuasive.” The court separately found Rawat
appeared in the action by filing an answer and responding to discovery, and again stated
it did not credit her contrary declarations.
       On July 30, 2015, the trial court amended the formal judgment by adding the costs
and attorney fees, over Singh’s repeated objections.
       New counsel then filed a timely notice of appeal on behalf of “Defendants,” but
Singh is now self-represented in this court.
                                       DISCUSSION
                                               I
                                      Appeal of Rawat
       Rawat attacks the denial of her motion to vacate the judgment, contending the
judgment was void for lack of service and extrinsic fraud. She also attacks the punitive
damage award, both for lack of evidence of reprehensible conduct and lack of evidence
of financial condition. We shall reject each of these claims.




                                               8
       A. The Motion to Vacate
       Rawat’s statement of facts regarding her motion to vacate recites the evidence
from her declarations as if the trial court had credited those declarations. By doing so,
she has forfeited any contention of error regarding the motion to vacate, as we shall
explain.

               “A judgment or order of a court of general jurisdiction . . . is presumed to
       be valid, i.e., the court is presumed to have jurisdiction of the subject matter and
       the person, and to have acted within its jurisdiction. The judgment need not recite
       the jurisdictional facts, and a party relying on it need not plead or prove the
       jurisdictional facts. The burden of proof is on the party who attacks the judgment
       to show lack of jurisdiction.” (8 Witkin, Cal. Procedure (5th ed. 2008) Attack on
       Judgment on Trial Court, § 5, p. 589.)
       The return of a registered process server “establishes a presumption, affecting the
burden of producing evidence, of the facts stated in the return.” (Evid. Code, § 647,
italics added.) Rawat claims she produced evidence sufficient to rebut the presumption,
so it should have disappeared. (Id., § 604; see Farr v. County of Nevada (2010) 187
Cal. App. 4th 669, 680-682; In re Heather B. (1992) 9 Cal. App. 4th 535, 560-561.) But the
trial court found Rawat appeared in the action, disbelieving her contrary declarations,
thereby trumping any issue about the service presumption.
       The denial of a motion to vacate is reviewed for an abuse of discretion, and we
defer to the trial court’s resolution of any factual conflicts in the declarations. (See In re
Marriage of Connolly (1979) 23 Cal. 3d 590, 597-598; Anastos v. Lee (2004) 118
Cal. App. 4th 1314, 1318-1319; Baratti v. Baratti (1952) 109 Cal. App. 2d 917, 921-922.)




                                               9
       Rawat’s failure to state the facts fairly forfeits her evidentiary points. (Foreman &
Clark Corp. v. Fallon (1971) 3 Cal. 3d 875, 881 (Foreman).) “[I]n addressing [a party’s]
issues we will not be drawn onto inaccurate factual ground.” (Western Aggregates,
Inc. v. County of Yuba (2002) 101 Cal. App. 4th 278, 291.)6
       B. Punitive Damages
       Rawat claims that no substantial evidence supports her liability for ratifying her
husband’s reprehensible conduct. But because there is no reporter’s transcript of the trial,
Rawat cannot attack the factual finding that she and Singh were co-actors in matters
regarding Trust property. (See, e.g., Foust v. San Jose Construction Co., Inc. (2011) 198
Cal. App. 4th 181, 186-187.)
       We also reject Rawat’s claim that her conduct was insufficiently reprehensible to
merit an award of punitive damages. First, she does not state any facts about
reprehensibility, far less state them in favor of the judgment, and therefore forfeits the
claim. (Foreman, supra, 3 Cal.3d at p. 881.) Second, the trial court detailed a vicious
and premeditated course of conduct that meets the standard for punitive damages. “Of
the three guideposts that the [United States Supreme Court] court outlined [to establish
the propriety of an award of punitive damages], the most important is the degree of
reprehensibility of the defendant’s conduct. On this question, the high court instructed
courts to consider whether ‘[1] the harm caused was physical as opposed to economic; [2]
the tortious conduct evinced an indifference to or a reckless disregard of the health or
safety of others; [3] the target of the conduct had financial vulnerability; [4] the conduct




6  Rawat separately contends extrinsic fraud has occurred because a sworn declaration is
sufficient to rebut the presumption of service. We agree a declaration of non-service if
credited by the trial court can rebut the presumption of proper service, as explained in a
case cited by Rawat. (See City of Los Angeles v. Morgan (1951) 105 Cal. App. 2d 726,
729-731.) But the trial court herein expressly declined to credit Rawat’s declarations,
finding them “unpersuasive.”

                                             10
involved repeated actions or was an isolated incident; and [5] the harm was the result of
intentional malice, trickery, or deceit, or mere accident.’ ” (Roby v. McKesson Corp.
(2009) 47 Cal. 4th 686, 713.)
       In this case, all five factors are present, even without considering all prior actions
by the defendants. After Fernandes returned home from working a graveyard shift as a
Denny’s waitress--and without any prior notice due to the fraudulent proof of service--
she found herself without a home or her necessary property, such as food and clothing.
This caused her emotional distress, not merely economic harm. She struggled to keep her
job after the fraudulent eviction and had to stay with friends, showing she could not
financially absorb the blow defendants inflicted. The conduct was repeated, in that this
was the third baseless attempt to evict Fernandes; it was no accident, but was part of a
vicious campaign to stop her from seeking habitable housing. Defendants showed no
remorse, inasmuch as they took no steps to remedy the substandard conditions, as
reported by the subsequent tenants. (See Lopez v. Watchtower Bible & Tract Society of
New York, Inc. (2016) 246 Cal. App. 4th 566, 592-593 [proof of a pattern of misconduct
would be relevant to show a defendant acted with willful and conscious disregard].)
       In short, the trial court found sufficient facts meriting punitive damages.7
       Pointing to a general rule regarding punitive damages, that it is a plaintiff’s burden
to prove a defendant’s financial condition (see Adams v. Murakami (1991) 54 Cal. 3d 105,
108-109), Rawat faults the evidence of her financial condition because Fernandes’s
declaration about the “sale value” of the real property--which was unrebutted--was
insufficient. This argument overlooks the trial court’s discovery order compelling Rawat,



7 Rawat’s claim that no compensatory damages were awarded against her misreads the
statement of decision. The statement of decision first states it will refer to all defendants
as “Singh,” and then speaks of the conduct of particular defendants, awarding
compensatory damages against Singh individually, and then finding Rawat and the Trust
ratified his conduct, thus making them equally liable.

                                             11
the Trust, and Singh, to produce evidence of their financial condition--an order
disregarded by each defendant. A defendant is in the best position to know his or her
financial condition, and cannot avoid a punitive damage award by failing to cooperate
with discovery orders.
       A number of cases have held that noncompliance with a court order to disclose
financial condition precludes a defendant from challenging the sufficiency of the
evidence of a punitive damages award on appeal. (See Corenbaum v. Lampkin (2013)
215 Cal. App. 4th 1308, 1337-1338; StreetScenes v. ITC Entertainment Group, Inc. (2002)
103 Cal. App. 4th 233, 243-244; Mike Davidov Co. v. Issod (2000) 78 Cal. App. 4th 597,
600, 606-610; see also Caira v. Offner (2005) 126 Cal. App. 4th 12, 40-41; In re Marriage
of Hofer (2012) 208 Cal. App. 4th 454, 458-459.) Rawat makes no effort to explain why
these authorities do not apply herein. We find they do, and reject her claim of error.
                                              II
                                       Appeal of Singh
       Singh’s briefing flagrantly disregards appellate norms. As we have told him
before, a brief must contain “ ‘meaningful legal analysis supported by citations to
authority and citations to facts in the record that support the claim of error’ ” and contain
adequate record citations, or else we will deem all points “to be forfeited as unsupported
by ‘adequate factual or legal analysis.’ ” (Singh, supra, 227 Cal.App.4th at p. 817.)
       Singh once again has filed briefs that either state the facts in the light favorable to
himself, rely on facts unsupported by the record, or make incoherent legal arguments.
However, we discern four issues presented with sufficient clarity to merit discussion.
Any other points “are simply overtaken or outflanked by resolution of the matters which
we do discuss or do not warrant discussion because they are too fragmentary or obscure.”
(Claypool v. Wilson (1992) 4 Cal. App. 4th 646, 659; see Tilbury Constructors, Inc. v.
State Comp. Ins. Fund (2006) 137 Cal. App. 4th 466, 482.)



                                              12
       First, Singh contends that Rawat and the Trust were not served. But he lacks
standing to make this claim. (See In re J.T. (2011) 195 Cal. App. 4th 707, 717.)
Moreover, we have already rejected similar claims raised by Rawat.
       Second, Singh claims that he should not be subject to punitive damages in the
absence of evidence of his financial condition. This echoes the same claim raised by
Rawat, and we give the same answer: By disobeying the court order to produce evidence
of his financial condition, Singh has forfeited this claim.
       Third, Singh claims that a punitive damage award cannot exceed three times the
compensatory award. We disagree with this contention, insofar as it presents a purely
facial challenge to the punitive damages award, not an as-applied challenge, because
Singh does not state the facts fairly. (See Foreman, supra, 3 Cal.3d at p. 881.)
       The punitive damages award was just under four times the compensatory damages
award (350,000/87,894 = 3.982). Our Supreme Court has held punitive damages should
rarely exceed a single-digit multiplier. (See Nickerson v. Stonebridge Life Ins. Co.
(2016) 63 Cal. 4th 363, 367 [“Absent special justification, ratios of punitive damages to
compensatory damages that greatly exceed 9 or 10 to 1 are presumed to be excessive”];
Simon v. San Paolo U.S. Holding Co., Inc. (2005) 35 Cal. 4th 1159, 1181-1183.) The
high court has stated “an award of more than four times the amount of compensatory
damages might be close to the line of constitutional impropriety.” (State Farm Mut. Ins.
v. Campbell (2003) 538 U.S. 408, 425 [155 L. Ed. 2d 585, 606], italics added.) The ratio
in this case was below that suggested line, and therefore is not facially infirm. (See
Izell v. Union Carbide Corp. (2014) 231 Cal. App. 4th 962, 984, 988 [upholding punitive
damage award reflecting a 4.62 to one ratio compared to the compensatory award].)
       Singh’s reliance on Hale v. Morgan (1978) 22 Cal. 3d 388 (Hale), is not
persuasive. Hale involved a statutory penalty of $100 per day for wrongfully cutting off
a tenant’s utilities under a former version of Civil Code section 789.3. (See Stats. 1971,
ch. 1274, § 1, pp. 2494-2495.) Because the utilities were off for 173 days, the trial court

                                             13
imposed a penalty of $17,300. (Hale, at pp. 392-393.) Hale held such a penalty--on the
specific facts of that case--violated due process. (Id. at pp. 397-398; cf. Kinney v.
Vaccari (1980) 27 Cal. 3d 348, 352-356 [distinguishing Hale on the facts and upholding
award of multiple days of penalties].) An important fact was that once service is cut off
“the duration of the penalties is potentially unlimited, even though the landlord has done
nothing” except fail to restore service. (Hale, at p. 399.) But here, the statutory penalty
was for four specific acts (three acts of filing baseless eviction cases, and a fourth for
repeatedly demanding rent in excess of the conditional judgment), at the statutory rate of
$2,000 per act, for a total statutory penalty of $8,000. (But see fn. 5, ante.) Thus, Hale, a
fact-driven case, does not advance Singh’s claims in this case.8
       Fourth, Singh contends the attorney fee award was excessive. The trial court was
best positioned to determine a reasonable fee award. (See PLCM Group, Inc. v. Drexler
(2000) 22 Cal. 4th 1084, 1095.) Because Singh does not fairly describe the evidence
supporting the award, he has not demonstrated an abuse of discretion.




8  Singh also argues that because the trial court imposed statutory penalties it could not
award punitive damages under Civil Code section 3294. But Civil Code section 1942.5,
subdivision (h), provides that statutory penalties are “in addition to any other remedies”
provided by law. Singh’s reliance on Cyrus v. Haveson (1976) 65 Cal. App. 3d 306 is also
unhelpful. That case held malice was not well-pled, and also addressed a forcible entry
claim for which statutory damages were then capped at three times actual damages. (Id.
at pp. 316-317.) In this case Fernandes pleaded and proved malice, and several torts not
subject to that damages cap. (See e.g., id. at p. 316 [conversion]; Spinks v. Equity
Residential Briarwood Apartments (2009) 171 Cal. App. 4th 1004, 1055-1056 [retaliatory
eviction].)

                                              14
                                     DISPOSITION9
       The judgment is affirmed. Defendants shall pay plaintiff’s costs on appeal. (See
Cal. Rules of Court, rule 8.278(a)(1) & (2).)




                                                       /s/
                                                 Duarte, J.



We concur:



      /s/
Blease, Acting P. J.




     /s/
Nicholson, J.




9 We disregard Singh’s ad hominem attacks on the trial court judge. (Cf. In re S.C.
(2006) 138 Cal. App. 4th 396, 421; Lazzarotto v. Atchison, T. & S. F. Ry. Co. (1958)
157 Cal. App. 2d 455, 462.) Instead, we commend the trial judge for his evident patience.

                                            15
Filed 11/2/17




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                               THIRD APPELLATE DISTRICT
                                         (Sacramento)
                                               ----




TAMMY FERNANDES,                                                      C080264

                  Plaintiff and Respondent,                   (Super. Ct. No. 34-2013-
                                                              00146694-CU-BC-GDS)
        v.
                                                              ORDER GRANTING
RAJ SINGH et al.,                                               PUBLICATION;
                                                              MODIFICATION OF
                  Defendants and Appellants.               OPINION; AND DENIAL OF
                                                                PETITION FOR
                                                                 REHEARING

                                                                 [NO CHANGE IN
                                                                   JUDGMENT]



        THE COURT:
        Defendants Raj Singh et al. have filed petitions for rehearing with this court.
Respondent Fernandes and nonparties City of Elk Grove, County of Sacramento, and
City of Sacramento have filed requests for publication with this court. It is hereby
ordered:



                                                1
       1.     Defendants’ petitions for rehearing are denied.
       2.     The opinion in the above-entitled matter filed October 5, 2017, was not
certified for publication in the Official Reports. For good cause it now appears the
opinion should be published in the Official Reports, and it is so ordered.
       3.     It is also ordered that the opinion filed herein be modified as follows:


              On page 14 in footnote 8, a sentence is to be inserted at the end of the
footnote reading: “To the extent Singh relies on the $600 cap on statutory damages
provided by Code of Civil Procedure section 1174, subdivision (b), that provision applies
to unlawful detainer actions, and he has not explained how it is relevant to this regular
civil action based on wrongful eviction and related claims.” The footnote shall now read:
              8.
                   Singh also argues that because the trial court imposed statutory penalties
it could not award punitive damages under Civil Code section 3294. But Civil Code
section 1942.5, subdivision (h), provides that statutory penalties are “in addition to any
other remedies” provided by law. Singh’s reliance on Cyrus v. Haveson (1976)
65 Cal. App. 3d 306 is also unhelpful. That case held malice was not well-pled, and also
addressed a forcible entry claim for which statutory damages were then capped at three
times actual damages. (Id. at pp. 316-317.) In this case Fernandes pleaded and proved
malice, and several torts not subject to that damages cap. (See e.g., id. at p. 316
[conversion]; Spinks v. Equity Residential Briarwood Apartments (2009) 171 Cal. App. 4th
1004, 1055-1056 [retaliatory eviction].) To the extent Singh relies on the $600 cap on
statutory damages provided by Code of Civil Procedure section 1174, subdivision (b),
that provision applies to unlawful detainer actions, and he has not explained how it is
relevant to this regular civil action based on wrongful eviction and related claims.


       This modification does not change the judgment.



                                               2
FOR THE COURT:



          /s/
Blease, Acting P. J.




          /s/
Nicholson, J.




             /s/
Duarte, J.




                       3
                                EDITORIAL LISTING


      APPEAL from a judgment of the Superior Court of Sacramento County, David W.
Abbott, Judge. Affirmed.

      Raj Singh, in pro. per., for Defendant and Appellant Raj Singh.

      Kiran Rawat, in pro. per.; Cable Gallagher and Keith D. Cable for Defendant and
Appellant Kiran Rawat, individually and as Trustee of the Sita Ram Trust.


      Law Offices of Andrew Wolff, Andrew Wolff, David Lavine; Siegel & Callahan
and Caleb Andrew Rush for Plaintiff and Respondent.




                                           4